Citation Nr: 0127548	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  95-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of L2-L3, currently rated 20 percent disabling.

(The matter addressed in this decision is related to separate 
Board of Veterans' Appeals decisions issued simultaneously 
under the same docket number concerning vacatur of a March 
1999 determination as to the issue of entitlement to service 
connection for a psychiatric disorder, vacatur of an April 
1998 determination as to the issue of entitlement to an 
increased evaluation for residuals of a fracture of L2-L3, 
and de novo review of the issues of entitlement to an 
increased evaluation for residuals of a fracture of L2-L3 and 
of entitlement to service connection for a psychiatric 
disorder.)


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim for an increased rating for his service-
connected residuals of a fracture of L2-L3.  

On April 20, 1998, the Board, inter alia, remanded the case 
to the RO for further evidentiary development.  

On March 29, 1999, the Board, inter alia, denied entitlement 
to an increased evaluation for residuals of a fracture of L2-
L3 based upon evidence demonstrating the veteran had failed 
to report, without good cause, for a scheduled VA examination 
in September 1998.  

On June 29, 2001, the Board vacated the March 1999 decision 
as to the issue of entitlement to an increased evaluation for 
residuals of a fracture of L2-L3 based upon the receipt 
evidence demonstrating the veteran had reported for the 
scheduled September 1998 VA examination.  

On July 17, 2001, the Board upon de novo review issued a 
decision which denied entitlement to an increased evaluation 
for residuals of a fracture of L2-L3.  For the reasons 
explained below, that Board decision is hereby vacated.

In October 2001, the veteran's representative requested 
reconsideration and vacatur of the March 1999, June 2001, and 
July 2001 Board decisions and requested the case be remanded 
for completion of development ordered in the April 1998 Board 
remand.

In November 2001, the Board notified the veteran that his 
motion for reconsideration was moot based upon a 
determination to vacate the April 1998 and July 2001 Board 
decisions as to the issue of entitlement to an increased 
evaluation for residuals of a fracture of L2-L3 and to vacate 
the March 1999 Board decision as to the issue of entitlement 
to service connection for a psychiatric disorder.  


FINDING OF FACT

1.  The Board issued a remand as to the matter on appeal on 
April 20, 1998, in order to accord the veteran a VA 
compensation examination by an orthopedic surgeon and a 
neurologist.

2.  On July 17, 2001, the Board issued a decision denying a 
claim for an increased rating for residuals of a fracture of 
L2-L3.

3.  A review of the record reflects that the July 17, 2001, 
Board decision did not address whether the September 1998 and 
June 1999 VA examinations complied with the April 20, 1998, 
Board remand order; the failure to consider this matter 
constitutes a denial of due process.



CONCLUSION OF LAW

In order to ensure that the veteran is not denied due process 
of law, the Board's decision, dated July 17, 2001, which 
denied his claim for a rating in excess of 20 percent for 
residuals of fracture of L2-L3, is vacated.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); C.F.R. § 20.904 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, on April 20, 1998, the Board remanded the 
case to the RO for further evidentiary development.  Among 
other things, the RO was directed to schedule the veteran for 
VA examinations by an orthopedic surgeon and a neurologist, 
in order to determine the nature and severity of the 
residuals of his service-connected residuals of a fracture of 
L2-L3.  

VA examination reports dated in September 1998 and June 1999 
addressed matters related to the veteran's service-connected 
back disorder but do not indicate whether the examiners were 
either orthopedic surgeons or neurologists.  The Board's 
July 17, 2001, decision did not address whether or not the 
provided examination opinions were in compliance with the 
April 1998 remand orders.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Based upon the evidence of record, the 
Board finds the veteran was denied due process by the failure 
to ensure compliance with the April 20, 1998, remand orders 
or to provide reasons and bases as to why strict compliance 
was not required.

VA regulation provides that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or upon the Board's own 
motion, when the appellant was denied due process.  38 C.F.R. 
§ 20.904 (2001).  Therefore, in order to assure due process 
of law and to afford the veteran every equitable 
consideration, the Board's decision of July 17, 2001, is 
hereby vacated.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.904. Accordingly, a new decision will 
be entered by the Board as though the decision had not been 
made.  The Board notes the case will be assigned to another 
Member of the Board and that such action is in accordance 
with the governing VA regulations and will effect de novo 
consideration with regard to this appeal.


ORDER

The Board's decision of July 17, 2001, is hereby vacated.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals. This order to 
vacate an earlier decision does not constitute a decision on 
the merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).




